Title: To James Madison from John Armstrong, 4 September 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          Baltimore 4th. Sepr. 1814.
        
        I have given to the late occurrences at Washington, in relation to myself, all the consideration Due to them, as well on public as on private grounds, and have determined to resign my appointment as Secretary of the War Department. This I hereby do and pray you to accept with it, the assurances of my great respect & consideration.
        
          John Armstrong
        
      